Citation Nr: 1739805	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (previously characterized as bronchitis). 	

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970 (includes non-pay periods) and from September 1972 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Denver, Colorado.  A transcript of the hearing has been included in the record.  The Board, in pertinent part, remanded the issues on appeal to the Agency of Original Jurisdiction in December 2016 for further development.  The claim is now properly before the Board.


FINDINGS OF FACT

1.  A respiratory disorder did not manifest in service and is not related to service.

2.  A respiratory disorder is not caused or aggravated by a service-connected disease or injury.

3.  Skin cancer did not manifest in service, or within one year of separation, and is not related to service.

4.  Polymorphous light eruptions did not manifest is service and is not related to service.





CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
2.  A respiratory disorder was not proximately due to, aggravated by, or the result of service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  Skin cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  Polymorphous light eruptions was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A.  

VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2009.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports.

During the April 2015 hearing, the undersigned Veteran's Law Judge clarified the issues, explained the concept of service connection, noted a potential evidentiary defect and suggested the submission of additional evidence.  The actions of the undersigned Veteran's Law Judge supplement VCAA and complies with 38 C.F.R. § 3.103.

The Board also finds that the RO substantially complied with the Board's remand instructions of December 2016 by obtaining outstanding VA treatment records and addendum medical opinions, readjudicating the claim and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Service Connection

i.  Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  However, inasmuch as the Veteran has not asserted that combat service caused his disabilities, 38 U.S.C.A. § 1154(b) does not apply here. 
 
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

In the instant case, the Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, none of the Veteran's claimed disabilities are eligible for presumptive service connection.  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Service connection for the Veteran's claimed disabilities as due to exposure to herbicides has been considered on a direct service connection basis.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii.  Respiratory Disorder

The Veteran filed a claim for service connection for bronchitis and provided medical records from months prior to the filing of his claim which included a diagnosis of chronic bronchitis.  The Veteran testified at the April 2015 hearing that he has bronchitis two to five times a year.  However, medical records dated since the filing of the claim merely indicate a history of bronchitis.  A VA examiner found the Veteran did not have bronchitis and instead has chronic obstructive pulmonary disease (COPD).  In light of the above, the Board has recharacterized the Veteran's claim as entitlement to service connection for a respiratory disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran contends his respiratory disability is due to exposure to herbicides while in Vietnam.  See June 2010 Notice of Disagreement.  

A review of the record reveals that service treatment records are negative for complaints of, or treatment for, respiratory problems with the exception of a December 1980 examination.  As part of the examination, the Veteran noted in a report of medical history that he had a history of shortness of breath and pain or pressure in his chest.  However, the December 1980 examination revealed a normal clinical evaluation for a list of conditions on the examination report, including lungs and chest.  In addition, the Veteran affirmatively stated that his condition was good.

Treatment records from 2008 indicate the Veteran was assessed with chronic bronchitis, unspecified.  

On VA examination in February 2016, the Veteran reported having episodes of bronchitis since the mid-1980s.  The examiner noted the Veteran's medical records indicate episodes of acute bronchitis in September 1997, October 1997, October 1999 and May 2001.  The examiner noted the Veteran has a daily cough which is productive of a small amount of white sputum, has a noted dyspnea with exertion when hiking in the past and has recently been using a family member's inhaler. 
The examiner also noted the Veteran has a 50+ year smoking history episodes and smoking about one pack of cigarettes a day.

The examiner reviewed the Veteran's medical records, including diagnostic testing and imaging and noted a diagnosis of COPD. The examiner opined it is less likely than not that the Veteran's COPD is proximately due to or the result of a fractured nasal septum, which is service-connected.  The examiner explained the Veteran's pulmonary condition is not chronic bronchitis, but is chronic obstructive pulmonary disease and that "COPD is caused by or result of a greater than 50-pack-year smoking history.  It has no relationship to the nondisplaced nasal fracture that occurred in October 1973."

In a January 2017 addendum opinion, the examiner opined that it is less likely than not that the Veteran's COPD was incurred in service or caused by exposure to herbicides.  In support of this opinion the examiner stated that "[t]o date there is no scientific medical evidence that relates exposure to herbicides, including Agent Orange, in Vietnam and the development of chronic obstructive pulmonary disease. There is overwhelming scientific medical evidence that chronic obstructive pulmonary disease is caused by or a result of smoking. The veteran has a greater than 50-pack-year history of smoking which establishes his smoking exposure as the cause of his chronic obstructive pulmonary disease."

Based on a review of the record, the Board finds that service connection for a respiratory disorder on a direct or secondary basis is not warranted.  The February 2016 and January 2017 VA medical opinions are most probative in this regard.  The examiner found that COPD is less likely than not related to, or the result of, the Veteran's service-connected nasal septum fracture and less likely than not incurred in service or caused by exposure to herbicides.  The explanation that COPD is caused by the Veteran's history of smoking is persuasive.  Moreover, the noted lack of relationship between COPD and the Veteran's nasal septum fracture indicates a reason why the fracture has not aggravated the Veteran's COPD.

The Board notes that although the Veteran is competent to report his symptoms, the December 1980 examination does not establish the presence of respiratory pathology.  In light of this, the Board finds this report of less probative weight than the Veteran's report of experiencing episodes of bronchitis since the mid-1980s i.e. years after separation.  Similarly, the record contains several statements from individuals who know the Veteran and report skin and bronchitis issues both while the Veteran was in service and after he left service.  However, as discussed above and below, this is inconsistent with the medical evidence of record and the Veteran's own reports.  The Board finds the Veteran to be a more credible historian of his own symptoms than that of lay observers that conflict with themselves and the Veteran.  Due to this, the Board finds these statements to be of little probative value.

In essence, the Veteran did not have respiratory pathology during service.  The most accurate diagnosis is COPD; that COPD first manifest after service and is due to a history of smoking.  Furthermore, there is no relationship (cause or aggravation) between COPD and the Veteran's service-connected nasal fracture.

Iii. Skin Disorder

During the pendency of this claim, the Veteran has been found to have two skin disabilities, polymorphous light eruptions (PMLE) and basal cell carcinoma (skin cancer).  The Veteran contends his skin conditions are due to exposure to herbicides while in Vietnam.

The Veteran's service treatment records do show treatment for skin related issues.  In April 1975, the Veteran was treated for an epidermal inclusion cyst on his left ear.  In December 1977, the Veteran sought treatment for a bump behind his left ear.  The examiner assessed the Veteran with cellulitis and treated accordingly.  A review of the Veteran's service treatment records reveals they are negative for complaints of, or treatment for, PMLE or skin cancer.  On the December 1980 examination, the Veteran checked a box indicating a history of tumor, growth, cyst and/or cancer.    

Despite PMLE currently being asymptomatic, the post-service medical records support that the Veteran has had PMLE and skin cancer during the pendency of this claim.

On VA examination in February 2016, the Veteran reported having an itchy skin rash with exposure to sun starting in 1986 and that it became worse in 1990.  The Board notes the Veteran testified at the April 2015 hearing that he noticed sun exposure related bumps and itchiness in about 1984.  Despite the conflicting onset dates the Veteran and others have reported, the Board finds the Veteran's reports credible in that his symptoms started post-service in the mid-1980s.

The February 2016 examiner opined that it "is less likely than not that the veteran has a skin disorder that is at least as likely as not incurred in or caused by a small papules that occurred on exposure to sunlight during service."

In support of this, the examiner explained that the Veteran's service treatment records are silent with regard to an episode of polymorphous light eruptions during military service and that PMLE began at the earliest in 1986 (Veteran has also reported 1984).  The examiner also stated that there "there is no known relationship to exposure to herbicides, including agent orange, which may have occurred during his deployment to Vietnam, and the development of PMLE.  PMLE is a photodermatosis which may have a genetic basis however its pathogenesis remains unclear."

In a May 2016 opinion the same examiner opined it "is less likely than not that the Veteran's basal cell carcinoma was incurred in or aggravated by active duty service."   

In support of this, the examiner explained that the Veteran's treatment records are silent with regard to any significant skin lesion or disorder during military service.  "Also, there is no known relationship to exposure to herbicides, including agent orange, which may have occurred during his deployment to Vietnam, and the development of a basal cell carcinoma."  The examiner also explained that basal cell carcinoma is due to sun exposure over time and that the Veteran "has solar entigines which is consistent with long term sun exposure over several decades."

In a January 2017 addendum opinion, the examiner opined that the Veteran's basal cell carcinoma was less likely than not incurred in or caused by in-service sun exposure.  In support, the examiner reiterated that basal cell carcinoma is a very common skin cancer in individuals over the age of 50.  The examiner stated that sun exposure is the most important environmental cause of basal cell carcinoma, but also stated that studies support the concept that childhood sun exposure appears to be the most important exposure.  "Thus, the greater risk for the veteran's development of basal cell carcinoma occurred prior to military service than his sun exposure during military service."

Based on a review of the record, the Board finds that service connection for a skin disorder on a direct basis is not warranted.  The February 2016, May 2016 and January 2017 VA medical opinions are most probative in this regard.  

The Board has considered the Veteran's lay assertions that his skin conditions were caused by herbicide while in service.  However, these assertions are inconsistent with the medical examiners' explanation that there is no known relationship between his skin conditions and exposure to herbicides.  Additionally, the examiner provided a credible causal explanation for the cause of the Veteran's basal cell carcinoma in that it was caused by decades of sun exposure, with the greater risk occurring while the Veteran was a youth.  Thus, the Board finds the Veteran's lay assertions are not credible.  As the only evidence in support of the Veteran's claim are lay assertions, there is no credible evidence left.  For this reason, there is no credible indication that the Veteran's skin conditions were incurred in or caused by service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

iv.  Additional Contention

In an August 2017 statement, the Veteran's representative asserted that the evidence of record demonstrates that the Veteran has had a continuity of symptoms, and is thus entitled to service connection pursuant to 38 C.F.R. § 3.303(b).  However, the Board finds this argument unpersuasive. 

As discussed above, the Veteran's symptoms from respiratory and skin disorders had there onset years after service.  Furthermore, the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran's respiratory disorders are not specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not applicable.

In regard to a malignant tumor, such was not noted, identified or diagnosed during service.  In addition, he did not have characteristic manifestations of a malignant tumor during service or within one year of separation.  Rather, he had cellulitis and an inclusion cyst.

To the extent he had an inclusion cyst and cellulitis, there is no proof of residual disability.


ORDER

Service connection for a respiratory disorder, to include as secondary to a service-connected disease or injury, is denied.

Service connection for a skin disorder is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


